DETAILED ACTION
Claims 1-20 are currently pending. Claims 5, 6 and 8-20 are allowable over the prior art but subject to a double patenting rejection. Claims 1-4 and 7 are maintained in rejection despite Applicant’s amendments/arguments filed 07/05/2022. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,279,381 in view of Timan (US 2009/0293758 A1). The patented claims fully encompass the subject matter of the instant application’s claims with the exception of the instant claims reciting a steering portion and a travelling portion. However, Timan teaches a monorail bogie assembly with a rail comprising a steering portion (24) and a travelling portion (22) (Fig. 2) (Para. [0031] and [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the patented claims to use a rail having a steering portion and a travelling portion, as taught by Timan, in order to effectively guide the vehicle along the rail.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2004/0089189 A1).
Referring to Claim 1: Henderson discloses a rail transport system, comprising: 
a rail (17), wherein the rail comprises a steering portion (31) and a travelling portion (19, 33, 43, 45) (Fig. 2a), different from the steering portion, the travelling portion is connected to the steering portion (Fig. 2a), and a first recess is constructed on the travelling portion to form an escape passage (Fig. 1) (Para. [0023]); and 
a rail vehicle (39), wherein the rail vehicle comprises a bogie and a vehicle body, the bogie movably straddles the rail (Fig. 6), the bogie fits in with an inner bottom surface of the escape passage of the travelling portion and the steering portion (Fig. 2a), and the bogie travels on the inner bottom surface by using the travelling portion and is steered by using the steering portion, and the vehicle body is connected to the bogie and pulled by the bogie to travel along the rail (Para. [0016]).

Referring to Claim 2: Henderson discloses a rail transport system, wherein the bogie is provided with a first dodge groove (37) and a second dodge groove (37) used to respectively dodge two side walls (25, 27) of the escape passage (Fig. 2a) (Para. [0015]-[0016]).

Referring to Claim 7: Henderson discloses a rail transport system, wherein the travelling portion (19, 33, 43, 45) comprises: 
a bottom plate (45), wherein the bottom plate is connected to the steering portion (31) (Fig. 3); and 
a first side plate (27) and a second side plate (27), wherein the first side plate and the second side plate are connected (via 41) to the bottom plate (45) and are spaced apart along a width direction of the bottom plate (Fig. 2b), the escape passage is defined among the first side plate, the second side plate, and the bottom plate, the bottom plate forms a bottom wall of the escape passage, and the first side plate and the second side plate respectively form two side walls of the escape passage (Fig. 3) (Para. [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Timan (US 2009/0293758 A1).
Referring to Claim 3: Henderson teaches a rail transport system, wherein 
in the length direction of the rail, a surface that is of a compartment at at least one end of the vehicle body (39) and that faces away from an adjacent compartment is provided with an escape door (55) that can be opened and closed (Fig. 6) (Para. [0020]); and 
a first end (62) of the escape door is pivotably mounted onto the corresponding compartment, and a second end of the escape door tilts downward and stretches into the escape passage when the escape door is opened (55) (Fig. 6) (Para. [0020]).
Henderson does not teach that the vehicle body comprises a plurality of compartments hinged sequentially along a length direction of the rail. Timan teaches a monorail bogie assembly comprising a linking member (98) wherein the linking member connects a plurality of compartments (100, 102, 104, 106) hinged sequentially along a length direction of the rail (Fig. 12) (Para. [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Henderson to hingedly link a series of compartments, as taught by Timan, in order to transport a larger number of passengers with fewer drive units and increase efficiency.

Referring to Claim 4: Henderson teaches a rail transport system, wherein an inner surface of the escape door (55) is provided with a slide rail (see unlabeled hand railing of Fig. 6).

Allowable Subject Matter
Claims 5, 6, and 8-20 are subject to a double patenting rejection but are otherwise allowable over the prior art. 

Response to Arguments
Applicant argues that Henderson fails to teach different steering and travelling portions, as recited in amended claim 1, because Henderson has walkway plates 45 supported on beams 43 and lips 41 that cannot be interpreted as the claimed travelling portion, and further, Timan’s single rail beam fails to cure this deficiency. The Examiner responds that Henderson’s “travelling portion” is being interpreted as reference numbers 19, 33, 43 and 45 and the “steering portion” as reference number 31, and that these portions may be reasonably interpreted as “different” (see annotated Fig. 2a below indicating different portions with boxes). I.e. Henderson travels on track 33 which is being interpreted as part of the “travelling portion” separate from control lines 31 being interpreted as the “steering portion.”

    PNG
    media_image1.png
    365
    421
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617